Title: To James Madison from Edward Carrington, 20 December 1789
From: Carrington, Edward
To: Madison, James


My Dear Sir
Richmond Decr. 20. 1789
I have not until very lately known with certainty where I could address a letter to you. Mr. Beckley told me he left you in New York and that you was shortly to set out for Virginia, but Mr. Jones’s return to Richmond from his trip to Orange gave me the first information of your having got home. But for this uncertainty I should before now have made you my most grateful acknowledgments for your very freindly attention to my interests. That in the course of my acquaintance with you in a public walk, I have intitled myself to your confidence is amongst the most pleasing reflections of my life. The President inclosed me a commission for the Office of Marshal for this district, in a very polite letter. I consider the appointment as one of high trust, & am of opinion that the success of the government depends much on its being executed with due fortitude and prudence. It must necessarily then be an honorable appointment. Whether the emoluments will afford an adequate compensation, is somewhat to be doubted, it however can be ascertained only from experiment, and this experiment I am willing to make, with this presentiment, that no occupant ought to hold it after it is found that he will not derive a reasonable compensation, because without it, the execution cannot be to the public advantage. Shortly after the receipt of the Presidents letter I communicated to him my determination to accept as soon as the Assembly should adjourn—it was then expected that the session would be over by the first of this month, and that the first sitting of the Court would not interfere with it—we have contrived however to prolong the session even ’til late in the present month. It was the opinion of the Judge, Mr. E. Randolph, and others that my qualification in Court was not necessary, as it could at any time be had before the Judge out of Court, this ceremony was therefore post-poned for the adjournment of the Assembly.
During the session, there has been much less intemperance than prevailed last year. Mr. H—— was disposed to do some antifederal business, but having felt the pulse of the House on several points and finding that it did not beat with certainty in unison with his own, he at length took his departure about the middle of the session without pushing any thing to its issue. His first effort was to procure an address of thanks, or in some other mode the acknowledgements of the House, for the great vigilance of our senators manifested in their letter upon the subject of our forlorn prospect in regard to such amendments as will secure our liberties under the Government. Upon this point he made a Speech to the house, but it not appearing to take well, it was never stirred again. This letter was considered by some of the most violent of the Anti’s as seditious and highly reprehensible. His next effort was to refer the amendments sent forward by Congress, to the next session of Assembly, in order that the people might give their sentiments whether they were satisfactory, alledging that in his opinion they were not. To this purpose he proposed a resolution, but finding the disposition of the house to be otherwise, he moved that it might lie on the Table, and went away without ever calling it up again. Somewhat later in the session the subject of the amendments was taken up—the ten first were, with the exception of perhaps not more than ten Members, unanimously agreed to—on the eleventh and twelfth some difficulty arose, from Mr. E. Randolphs objecting to them as unsatisfactory—after much debate they were rejected in the Committee of the whole but the report being defered a few days they were accepted in the House by a pretty good Majority thus the whole were adopted in the lower house—they went to the senate in one resolution where they remained long—the resolution at length returned with a proposition to amend by striking out the 3d. 8th. 11th. & 12, these to be refered to the consideration of the people. To this amendment the lower house disagreed and requested a conference—the Senate insisted, and assented to the conference, this was, however, productive of conviction on neither side, the Committee on the part of the Senate returned with S. T. Mason at their head, to their House, which upon his Motion, immediately adhered before any thing further passed between the two Houses; the delegates could in no stage have seen cause to recede from their disagreement, but under this intemperate and unprecedented Conduct they were left without a choice of any thing but to adhere also, and thus the whole amendments have fallen. The sense of the house of delegates was fairly & fully passed on the propriety of adopting them, and the intemperance manifested in the conduct of the Senate, will doubtless shew the people whether this fate of the amendments, was produced from a want of merit in them, or in the senate. Through the whole course of the business in that house there was on the several questions equal divisions of the members, so, as to leave the decision to the chair. Notwithstanding the unequivocal decision in the house of delegates for adopting the amendments, yet in the course of the discussion some intemperance was generated—this led to propositions which in the earlier parts of the session none would have thought of, and it was with difficulty that a proposition for demanding a compliance with the amendments proposed by our convention, so far as they have not been agreed to, by Congress was prevented from passing. This proposition was presented to the house as often as three times, at first it was rejected by a great majority, at the next attempt it was rejected by a less majority, and at the third by the vote of the Speaker. Had Mr. Henry conceived that such would have been the temper in the latter stages of the session, he would not have left us. My information from the various parts of the Country is that the people are at ease on the subject of amendments, expecting nothing but that those sent on would be adopted and that others will be supplied as further deliberation and experience shall discover the want of them. This I think I am warranted in supposing to be true, because the heats which have appeared in the latter part of the session would have shewn themselves sooner had they been amongst the people when their representatives came from their Counties, but they have been generated here in the course of the discussions upon the amendments.
Nothing else has occurred during the session which it will be very interesting to you to have a particular explanation of, and therefore I will not add to this long letter, further than to assure you that I am with unalterable regard and affection, your Most Obt.
Ed. Carrington
P. S. Pray continue to inclose me the papers—and write when you can.
